Citation Nr: 1236708	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-24 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lower back disability, to include as secondary to or aggravated by service-connected bilateral knee or ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

By way of background, the Veteran's claim was remanded for further development in September 2009 and August 2011.  After substantial completion of the requested development, the claim has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran first sought post service treatment for lower back pain approximately six years after his discharge from service, and at the time of this treatment, he reported sustaining a recent lower back injury.

2.  The medical evidence of record reflects that the Veteran sustained numerous post-service lower back injuries.

3.  Probative medical opinions of record fail to relate the Veteran's current lower back disorder to service or his service-connected ankle or knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for a lower back disorder, to include as secondary to or aggravated by service-connected knee or ankle disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

VA's notice requirements were partially addressed by a June 2004 letter, which was provided to the Veteran prior to the initial adjudication of his claim, and which advised him of the criteria for establishing direct and secondary service connection and of the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf.  An October 2009 letter further informed the Veteran of the methods by which VA determines disability ratings and establishes effective dates.  The Veteran's claim was subsequently readjudicated, as reflected by January 2011 and June 2012 supplemental statements of the case.  Accordingly, the Board finds that any defect regarding the content, manner, or timing of the notice provided has been rendered harmless.  Moreover, neither the Veteran nor his representative have asserted that the Veteran has been prejudiced by the provided notice.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue on appeal has been obtained.  The Veteran's service and VA treatment records have been obtained, and the Veteran has not identified any relevant, available records that have not been obtained.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.  Additionally, the Veteran was provided with appropriate VA examinations and medical opinions exploring the etiology of his claimed lower back disorder, and the Board finds that these examinations and medical opinions are sufficient, in their aggregate, for adjudicatory purposes.  The examination reports reflect that the Veteran received a comprehensive physical examination, and the 2009 direct service connection opinion and 2011 secondary service connection opinion are supported by the record and sufficient rationales.  Likewise, neither the Veteran nor his representative have asserted that either the 2009 VA direct service connection medical opinion or the 2011 VA secondary service connection medical opinion (obtained pursuant to the Board's recent remand directives) is insufficient.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection

The Veteran asserts that his currently-diagnosed lower shoulder disorder is attributable to his service-connected knee or ankle disorders.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post service year.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records reflect that in May 1980, he sought treatment for lower back pain and was diagnosed with a recurrent lumbar strain.  The Veteran also complained of lumbar spine pain in December 1980, which the treating medical professional stated was probably musculo-ligamentous in nature.  The Veteran's subsequent treatment records, including a later December 1980 treatment record, fail to reflect any further complaints of lower back pain, and the Veteran's spine was clinically assessed as normal upon separation from service in February 1981.  

The Veteran's post-service treatment records first reflect his complaint of experiencing lower back pain in May 1987, at which time he reported having recently experienced an acute pain in his right lower back when unloading a truck.  June 1987 private treatment records reflect that the Veteran once again reported a recent work-related lower back injury, stating that he injured his lower back when unloading a jeep at work.  The Veteran was diagnosed with an acute lumbosacral strain/sprain with sciatica at this time.  An August 1987 letter from the Veteran's private treating chiropractor reflects the chiropractor's report that the Veteran sustained an initial work-related injury in June 1987 and reinjured his lower back in August 1987.  The chiropractor noted a diagnosis of re-aggravated lumbosacral facet syndrome with sciatic radiculopathy of the right lower extremity.

A December 1991 private treatment record reflects the Veteran's report that he had recently twisted his lower back, and he was diagnosed with a lower back strain and musculoskeletal pain.  The Veteran was again diagnosed with a lumbar strain in April 1993, as reflected in an April 1993 private treatment record.  A March 1995 disability certificate from a private chiropractor reflects the chiropractor's statement that the Veteran was unable to work due to neck and back injuries he sustained in a March 1995 motor vehicle accident.  A January 1996 VA treatment record reflects the Veteran's report of falling and injuring his back.  A January 1997 VA treatment record reflects a diagnosis of lumbar strain with lower back pain, and 2002 and 2004 VA treatment records reflect the Veteran's reports of continuing to experiencing lower back pain.  

In May 2004, the Veteran filed the instant service connection claim, stating that his lower back disorder was secondary to his service-connected bilateral knee disabilities.  The Veteran was afforded an examination for VA purposes (QTC examination) in January 2005, during which the etiology Veteran's claimed lower back disorder was explored.  The Veteran reported that he had experienced a knee-related back impairment for one year prior to the time of the examination.  After conducting a physical examination of the Veteran, the examiner diagnosed the Veteran with a lumbosacral strain.  However, the examiner stated that the Veteran's lumbosacral strain was the result of a normal degenerative process of the joints, and therefore unrelated to his service-connected knee disabilities.  The examiner stated, however, that the Veteran's service-connected ankle disability and related ankle pain may aggravate his lower back disorder.

A February 2007 VA treatment record reflects the Veteran's report of experiencing ongoing lower back pain, and an October 2007 VA treatment record reflects the Veteran's report of experiencing lower back pain since his involvement in a motor vehicle accident earlier that month.  A November 2007 VA treatment record reflects the Veteran's report of experiencing continued lower back pain.

Noting the equivocal language regarding aggravation in the 2005 VA medical opinion, the Board remanded the Veteran's claim in September 2009 to provide him with a new VA examination and adequate medical opinion regarding the etiology of his lower back disorder.  After conducting a physical examination of the Veteran and reviewing x-rays and a magnetic resonance imaging (MRI) study conducted in conjunction with the examination, the examiner diagnosed the Veteran with lumbar spine degenerative disc disease.  However, the examiner found it less likely than not that the Veteran's current lower back disorder is related to service, citing the length of time between the Veteran's discharge from service and the Veteran's report (during the examination) of developing his lower back disorder four years prior to the time of the examination.   The examiner further opined that it was less likely than not that the Veteran's lower back disorder was aggravated by his service-connected knee or ankle disabilities; however, the examiner provided no supporting rationale for this opinion regarding aggravation.  

Pursuant to the Board's September 2011 remand directives, a new VA medical opinion was obtained in October 2011.  After reviewing the Veteran's claims file and the results of the Veteran's 2005 and 2009 VA examinations, the VA physician found it less likely than not that the Veteran's service-connected knee or ankle disabilities had aggravated his lower back disorder.  The physician also acknowledged his consideration of the 2005 VA examiner's statement that the Veteran's service-connected ankle disability may aggravate his lower back disorder.  The physician agreed with the examiner's characterization that there "may" be some aggravation, but found the probability of such aggravation to be below a 50 percent probability.  The physician stated that in order for the Veteran's knee or ankle disabilities to aggravate his lower back disability, there must be some evidence of asymmetry or limb length difference.  As the examiner found no such evidence of record, the examiner concluded that it was less likely than not that the Veteran's service-connected knee or ankle disabilities aggravated his nonservice-connected lower back disorder.

After reviewing the evidence of record, the Board concludes that service connection for the Veteran's lower back disorder is not warranted.

Turning first to whether service connection for the Veteran's lower back disorder should be awarded on a direct basis, the Board notes that while the Veteran sought treatment for lower back pain during service, no spinal abnormalities were assessed on separation from service.  Moreover, the Veteran's first post-service treatment for lower back pain is in 1987, approximately six years after his discharge from service and after he apparently experienced a work-related injury.  Subsequent treatment records reflect that the Veteran reinjured his lower back on several occasions, including in August 1987, December 1991, March 1995, January 1996, and October 2007, thereby undermining a theory that the Veteran's current lower back disability is attributable to service.  Moreover, the 2009 VA examiner declined to link the Veteran's current lower back disorder to service, citing the Veteran's own report of only having experienced a lower back disorder in the four years prior to the examination.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   

Thus, the record reflects an approximate six-year lapse of time between the Veteran's discharge from service and his first post-service treatment of service (at which time the Veteran reported having recently injured his back); the Veteran's own lack of reported continuity of symptomatology since service; and the lack of any medical evidence or opinion linking the Veteran's current lower back disorder directly to service.  Accordingly, a basis for granting service connection for a lower back disorder based on a theory of direct service connection has not been presented.

With regard to the Veteran's claimed theory of entitlement, that his lower back disorder is secondary to or aggravated by his service-connected knee or ankle disabilities, the Board finds that the evidence of record also fails to support such a finding.  VA obtained a related probative medical opinion in October 2011, and the VA physician reviewed the Veteran's claims file, including prior examination reports, before rendering this opinion.  The physician specifically discussed the 2005 VA examiner's statement that the Veteran's service-connected ankle disability may affect his lower back disorder, underscoring the equivocal language in this statement, and explaining that while it is possible that the Veteran's lower back may be aggravated by his ankle disability, it is not at least as likely as not that such aggravation occurred.  The examiner stated that in order for such aggravation to likely occur, there must be medical evidence of asymmetry of the Veteran's limbs or a limb length difference, which is not present in the instant case.  As the medical opinion is consistent with the evidence of record and is supported by a sufficient rationale, the Board finds that the opinion should be afforded great probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Moreover, inasmuch as the Veteran asserts that his lower back disorder is related to or negatively impacted by his service-connected knee or ankle disabilities, the Board notes that the probability of one orthopedic disability impacting another is a matter requiring medical expertise.  Thus, the Veteran, as a lay person, is not competent to make such a correlation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); c.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing  situations in which a layperson is competent to identify the medical condition).  Accordingly, the Veteran's assertions regarding medical causation will be afforded little probative weight.  

In this case, the more probative evidence of record fails to link the Veteran's lower back disability to either his service-connected ankle or knee disabilities.

As the evidence of record fails to link the Veteran's current lower back disorder to either service or a service-connected disability, service connection for a lower back disorder is denied.


ORDER

Service connection for a lower back disability, to include as secondary to or aggravated by service-connected bilateral knee or ankle disabilities, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


